Citation Nr: 1207400	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-07 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left shoulder injury. 

2.  Entitlement to service connection for a left wrist disability.

3.  Entitlement to service connection for a right wrist disability. 

4.  Entitlement to service connection for a left leg disability to include as secondary to the service-connected disability of the lumbar spine.

5.  Entitlement to service connection for a right leg disability to include as secondary to the service-connected disability of the lumbar spin.

6.  Entitlement to a right ankle disability.

7.  Entitlement to service connection for Tietze's syndrome.




8.  Entitlement to an initial compensable rating for a disability of the lumbar spine.

9.  Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease. 

10.  Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 2003 to January 2008.




This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the record.

Following the issuance of the supplemental statement of the case in October 2009, the Veteran submitted additional evidence in support of his claims and in August 2011 waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c). 

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The service treatment records and the report of the initial VA examination in June 2008 raise the claim of service connection for peptic ulcer disease, apart from the service-connected gastroesophageal reflux disease.  In August 2011, the Veteran raised the claim of service connection for posttraumatic stress disorder.  Both claims are referred to an Agency of Original Jurisdiction for appropriate action. 

The appeal is REMANDED to the RO.

REMAND

On the claim of service connection for a left shoulder injury, on initial VA examination in June 2008, the left shoulder was evaluated as normal.  In a rating decision in September 2008, the RO denied service connection because there was no evidence of disability.  


While on appeal, VA records show that in July 2011 testing of abduction produced pain and the Veteran's active health problem list included left shoulder joint pain.  In July 2011, the Veteran testified to crepitus in the left shoulder with rotation.  As the evidence of record is insufficient to decide whether the Veteran has a current disability, further development under the duty to assist is needed. 

On the claims of service connection for left and right wrist disabilities, in service, in September 2007, the Veteran was in a vehicle accident and one of his complaints included tremors.  On VA examination in June 2008, the VA examiner reported that the Veteran's wrists were asymptomatic.  In July 2011, the Veteran testified that he now experiences tremors, affecting his wrists.  The Veteran also associates the tremors to the left shoulder.  As the evidence of record is insufficient to decide whether the Veteran has a current disability, further development under the duty to assist is needed.

On the claims of service connection for left and right leg disabilities, the Veteran has described symptoms of numbness.  As the evidence of record is insufficient to decide whether the symptoms are manifestations of the service-connected disability of the lumbar spine, further development under the duty to assist is needed.

On the claim of service connection for a right ankle disability, a decision is deferred until the other claims are finally adjudicated. 

On the claim of service connection for Tietze's syndrome or costochondritis, Tietze's syndrome was noted on one occasion in service in August 2007.  After service the Veteran has experienced similar symptoms.  As the evidence of record is insufficient to decide whether the Veteran has a current disability, further development under the duty to assist is needed. 




On the claim for increase for a disability of the lumbar spine, the record is insufficient as to any objective neurological abnormality and a reexamination is warranted under 38 C.F.R. § 3.327. 

On the claim for increase for gastroesophageal flux disease, the Board construes the Veteran's notice of disagreement in November 2008 to include disagreement with the initial rating of 10 percent.  As the RO has not had the opportunity to issue a statement of the case addressing the claim, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

A claim for a total disability rating for compensation based on individual unemployability expressly raised by the Veteran or reasonably raised by the record is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability, as part of a claim for increase.   Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has stated that he is unemployed because of his service-connected disability of the lumbar spine, which requires further development.   

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance on the claim for a total disability rating for compensation based on individual unemployability. 

2.  Afford the Veteran a VA examination, including electromyography (EMG) and a nerve conduction study (NCS) of the right and left upper extremities, to determine: 

a).  Whether the Veteran has orthopedic or neurological disability of the: 

i).  Left shoulder; or, 

ii).  Left wrist or right wrist, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current disability is related to an injury or disease or event in service?  

The VA examiner is asked to consider the following facts:

The service treatment records show that in September 2003 the Veteran complained of left shoulder pain doing side-straddle hops, and the assessment was strain.  

In March 2007, the Veteran complained of left shoulder pain since September 2006 after unloading drive shafts in moving a motor pool.  X-rays of the shoulder were normal.  

In July 2007, the Veteran complained of left wrist pain after he pushed on a parking brake.  An X-ray was unremarkable. The impression was left wrist sprain.  



In September 2007, the Veteran was in a vehicle accident.  The Veteran complained of left shoulder pain and swelling of the right wrist.  About a week later he complained of bilateral wrist pain and hand tremors.  

After service, on VA examination in June 2008, X-rays of the left shoulder and the wrists were normal and the physical examinations of the left shoulder and the wrists were normal.   

In July 2011, the Veteran testified that he experiences tremors in the upper extremities and that he cannot continuously hold a cup unless he supports his arm.

If after a review of the record and examination, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential etiologies for the current disability, if so, please identify the other etiologies, when the in-service events are not more likely than any other to cause the Veteran's current disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 





The Veteran's file should be made available to the VA examiner.

3.  Afford the Veteran a VA examination, including electromyography (EMG) and a nerve conduction study (NCS) of the right and left lower extremities, to determine: 

a).  The current orthopedic limitations and objective neurological abnormalities, if any, of the service-connected disability of the lumbar; and, 

b).  Whether the Veteran has orthopedic or neurological disability of the left leg and right leg, and, if so,  

c).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current disability of the left leg or right leg is:

i).  A manifestation of the service-connected disability of the lumbar spine; or, 

ii).  A separate disability, and, if so, whether the separate disability is a progression of the symptoms in service or is the separate disability aggravated by the service-connected disability of the lumbar spine? 




In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the left leg or right leg disability beyond its natural clinical course due to the service-connected disability of the lumbar sine, as contrasted to temporary or intermittent flare-ups of symptoms.

The VA examiner is asked to consider the following facts:

The service treatment records show that the Veteran initially complained of lower back in March 2005 after running.  

In April 2005, he complained of radiating pain to the lower extremities. 

In July 2005, an MRI showed a disc bulge at L4-L5 and L5-S1.  

In August and September 2006, the Veteran complained of numbness in the lower extremities with sitting, which resolved by standing but there were no "radicular symptoms.  







In September 2007, the Veteran was in a vehicle accident.  The Veteran complained of lower back pain.  The back pain continued and a Physical Evaluation Board determined that the Veteran was physically unfit for duty because of the back described as lumbago.

After service, in January 2011, an MRI showed no abnormality of the lumbar spine.  In July 2011, the Veteran testified that he experiences numbness starting in the bottom of his feet and continuing in his legs that result from long walks or certain positions, but the symptoms slowly dissipate after standing. 

If after a review of the record and examination, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential etiologies for the current disability, if so, please identify the other etiologies, when the in-service events and the service-connected disability are not more likely than any other to cause the Veteran's current left leg or right leg disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file should be made available to the VA examiner.




4.  Afford the Veteran a VA an examination to determine:

a).  Whether the Veteran has Tietze's syndrome, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current Tietze's syndrome is a progression of the costochondritis in service in August 2007?  

If after a review of the record and examination, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential etiologies for the current disability, if so, please identify the other etiologies, when the in-service event is not more likely than any other to cause the Veteran's current disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file should be made available to the VA examiner.






5.  Furnish the Veteran and his attorney a statement of the case on the claim for increase for gastroesophageal reflux disease.  In order to perfect an appeal of the claim to the Board, the Veteran must timely file a substantive appeal, following the issuance of the statement of the case.  

6.  On completion of the development, adjudicate the claims, including the claim for a total disability rating for compensation based on individual unemployability, if applicable, on an extraschedular basis under 38 C.F.R. § 4.16(b).   If any benefit is denied, then provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


